Case: 20-1212    Document: 53     Page: 1    Filed: 12/31/2020




         NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       BALL METAL BEVERAGE CONTAINER
                    CORPORATION,
        Plaintiff-Counterclaim Defendant-Appellee

                             v.

     CROWN PACKAGING TECHNOLOGY, INC.,
          CROWN CORK & SEAL USA, INC.,
      Defendants-Counterclaim Plaintiffs-Appellants

                             v.

             REXAM BEVERAGE CAN CO.,
             Counterclaim Defendant-Appellee
                 ______________________

                        2020-1212
                  ______________________

    Appeal from the United States District Court for the
 Southern District of Ohio in No. 3:12-cv-00033-WHR,
 Judge Walter H. Rice.
                 ______________________

                Decided: December 31, 2020
                  ______________________

     JOHN DAVID LUKEN, Dinsmore & Shohl LLP, Cincin-
 nati, OH, argued for plaintiff-appellee and for counterclaim
 defendant-appellee.     Also represented by LAUREN E.
Case: 20-1212    Document: 53      Page: 2    Filed: 12/31/2020




2        BALL METAL BEVERAGE CONTAINER   v. CROWN PACKAGING
                                                 TECHNOLOGY


 INGEBRITSON, OLEG KHARITON, JOSHUA LORENTZ, BRIAN S.
 SULLIVAN; JOHN M. WHEALAN, Chevy Chase, MD.

     JOHN FRANK MURPHY, Baker & Hostetler LLP, Phila-
 delphia, PA, argued for defendants-appellants. Also repre-
 sented by DANIEL J. GOETTLE, ALAINA J. LAKAWICZ, AARON
 RABINOWITZ.
                  ______________________

    Before WALLACH, TARANTO, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
      Crown Packaging Technology, Inc. and Crown Cork &
 Seal USA, Inc. (collectively, Crown) appeal a decision of the
 United States District Court for the Southern District of
 Ohio granting summary judgment in favor of Rexam Bev-
 erage Can Co. and Ball Metal Beverage Container Corp.
 (collectively, Ball Metal) finding the claim terms “second
 point” in U.S. Patent No. 6,935,826 (’826 patent) and “tran-
 sition” 1 in U.S. Patent No. 6,848,875 (’875 patent) indefi-
 nite, thereby rendering the asserted claims invalid under
 35 U.S.C. § 112, ¶ 2. 2 Because the district court erred in
 its indefiniteness analysis, we vacate the court’s summary



     1   The “second point” and “transition” both refer to
 the same location—the juncture where the chuck wall ends
 and the annular reinforcement bead begins. For ease of
 reading we only refer to “second point.” Additionally, for
 the sake of ease, quotation marks will be omitted from this
 term hereinafter.
     2   Paragraph 2 of 35 U.S.C. § 112 was replaced by
 § 112(b) when the Leahy-Smith America Invents Act (AIA),
 Pub. L. No. 112–29, 125 Stat. 284 (2011) took effect on Sep-
 tember 16, 2012. Because the applications resulting in the
 ’826 and ’875 patents were filed before that date, we refer
 to the pre-AIA version of § 112.
Case: 20-1212     Document: 53      Page: 3     Filed: 12/31/2020




 BALL METAL BEVERAGE CONTAINER      v. CROWN PACKAGING         3
 TECHNOLOGY


 judgment of invalidity and remand to the district court in
 order for it to perform the correct analysis.
                         BACKGROUND
      Aluminum beverage cans have two parts—the can
 body and the can end. The ’826 and ’875 patents 3 describe
 a can end, which is attached to the can body using a seamer
 machine. ’826 patent col. 1 ll. 16–19. As shown in Figure
 4 below, the outer edge of the can end, the chuck wall, is
 angled with respect to a vertical line h2 extending from the
 bottom of an annular reinforcing bead 25 and perpendicu-
 lar to the central panel 26, which purportedly saves money
 because less metal can be used without sacrificing can
 strength. Id. at col. 2 ll. 1–12, col. 4 ll. 16–24. The angle is
 shown in the figure at “Cº.”




 ’875 patent at Fig. 4. The asserted claims require the angle
 “Cº” to fall within a certain range. Claim 50 of the ’875
 patent, for example, recites that the angle is “between
 about 20º and about 60º.” Id. at claim 50. The claimed


     3    Because both patents have similar written descrip-
 tions, when citing to the written description, we cite only
 to the ’826 patent.
Case: 20-1212     Document: 53      Page: 4    Filed: 12/31/2020




4       BALL METAL BEVERAGE CONTAINER      v. CROWN PACKAGING
                                                   TECHNOLOGY


 angle is defined by a first point and a second point (or a
 “first location” and a “transition”) that create a diagonal
 line, the angle of which is then calculated based on the di-
 agonal line compared to a vertical line, as illustrated by h2
 in the above figure. ’826 patent at claim 13. The first point
 is defined by the location where the wall extends from the
 peripheral cover hook, and the second point is defined by
 the location where the annular reinforcing bead extends
 from the lowermost end of the chuck wall. Id.
     Claim 14 of the ’826 patent is representative of the
 claims of both patents. Claim 14 depends from claim 13
 and the bracketed language quoted below is from claim 13.
     14. [A metal can end for use in packaging beverages
     under pressure and adapted to be joined to a can
     body by a seaming process so as to form a double
     seam therewith using a rotatable chuck comprising
     first and second circumferentially extending walls,
     said first and second chuck walls forming a junc-
     ture therebetween, said can end comprising;
     a peripheral cover hook, said peripheral cover book
     comprising a seaming panel adapted to be formed
     into a portion of said double seam during said
     seaming operation;
     a central panel;
     a wall extending inwardly and downwardly from
     said cover hook, a first portion of said wall extend-
     ing from said cover hook to a first point on said
     wall, said first wall portion adapted to be deformed
     during said seaming operation so as to be bent up-
     wardly around said juncture of said chuck walls at
     said first point on said wall, a second portion of said
     wall extending from said first point to a second
     point forming a lowermost end of said wall, a line
     extending between said first and second points
Case: 20-1212    Document: 53      Page: 5    Filed: 12/31/2020




 BALL METAL BEVERAGE CONTAINER    v. CROWN PACKAGING         5
 TECHNOLOGY


     being inclined to an axis perpendicular to said cen-
     tral panel at an angle of between 30º and 60º],
     further comprising an annular reinforcing bead
     connected to said wall at said second point, said an-
     nular reinforcing bead connecting said wall to said
     central panel.
 ’826 patent at claim 14 (emphases added).
      On February 1, 2012, Rexam 4 filed an action for declar-
 atory judgment seeking a ruling of noninfringement with
 respect to its can end and a determination of invalidity for
 the ’826 and ’875 patents. J.A. 4282–91. On July 25, 2012,
 Crown counterclaimed alleging infringement of the ’875
 and ’826 patents. JA. 4321–35. The asserted claims in-
 clude claims 50, 52, 54, 56, 58, and 59 of the ’875 patent
 and claim 14 of the ’826 patent. On September 25, 2019,
 the district court granted summary judgment of invalidity
 for the asserted claims. J.A. 6–36. The district court found
 the claims indefinite because the patents failed to reference
 any test for locating the second point and Crown’s expert
 had inconsistently presented at least three different tests
 for locating the second point. Id. at 33.
     Crown appeals the district court’s finding of indefinite-
 ness and grant of summary judgment in favor of Ball
 Metal. We have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
     The ultimate conclusion that a claim is indefinite un-
 der 35 U.S.C. § 112, ¶ 2 is a legal conclusion which we re-
 view de novo. Eidos Display, LLC v. AU Optronics Corp.,
 779 F.3d 1360, 1364 (Fed. Cir. 2015). “[A] patent is invalid
 for indefiniteness if its claims, read in light of the


     4   Ball Metal was later added as a party to the case
 after Ball Metal acquired Rexam.
Case: 20-1212    Document: 53      Page: 6    Filed: 12/31/2020




6      BALL METAL BEVERAGE CONTAINER     v. CROWN PACKAGING
                                                 TECHNOLOGY


 specification delineating the patent, and the prosecution
 history, fail to inform, with reasonable certainty, those
 skilled in the art about the scope of the invention.” Nauti-
 lus Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901
 (2014).
     We review a district court’s grant of summary judg-
 ment under the law of the regional circuit. Lexion Med.,
 LLC v. Northgate Techs., Inc., 641 F.3d 1352, 1358 (Fed.
 Cir. 2011). The Sixth Circuit reviews an order granting
 summary judgment de novo. Savage v. Gee, 665 F.3d 732,
 737 (6th Cir. 2012).
     Crown argues that its expert, Martin J. Higham, has
 consistently used the same methodology to determine the
 location of the second point of the claimed invention over
 the course of various litigations. Appellant’s Br. at 51. We
 disagree. Mr. Higham has had a number of opportunities
 to explain how a skilled artisan would determine the
 claimed second point and has not been consistent in those
 explanations. The method Mr. Higham uses in this litiga-
 tion is the “across from the central panel test.” J.A. 5107,
 6523 (p. 156 ll. 11–19), 6213, 6250. This test calculates the
 second point by drawing a horizontal line from the top of
 the central panel to an intersection point with the chuck
 wall. J.A. 6213. In a prior litigation between Crown and
 Anheuser-Busch, however, Mr. Higham calculated the sec-
 ond point by identifying “a point along the chuck wall
 where the radius of the lower arcuate portion of the chuck
 wall deviates from” the chuck wall to become the annular
 reinforcing bead. J.A. 5129–30, 5133. Mr. Higham deter-
 mined this deviation by first calculating the radius curva-
 ture of the chuck wall and then finding where the chuck
 wall begins to deviate from this curvature. Id. Finally, in
 a prior litigation with Ball Metal, Mr. Higham used the fi-
 nite element analysis (FEA) method—a computer modeling
 method. J.A. 5123–25, 2001.
Case: 20-1212    Document: 53      Page: 7    Filed: 12/31/2020




 BALL METAL BEVERAGE CONTAINER    v. CROWN PACKAGING        7
 TECHNOLOGY


     The record evidence also shows, contrary to Crown’s ar-
 gument, that Mr. Higham’s different methodologies do not
 necessarily result in selection of the same location for the
 second point. Unlike the “across from the central panel
 test,” the record shows examples of the other tests identi-
 fying a location other than the point across from the central
 panel as the second point. See J.A. 5133, 5107, 6658. We
 also note that Crown’s argument that the FEA test in the
 prior Ball Metal litigation was simply confirmatory of the
 “across the central panel” test is explicitly rebutted by Mr.
 Higham’s deposition testimony. J.A. 5123–25.
     That the record evidence indicates that multiple differ-
 ent methodologies exist for measuring a parameter recited
 in a claim does not by itself render a claim indefinite. Un-
 der such circumstances, the relevant indefiniteness inquiry
 then becomes whether the differing methodologies lead to
 materially different results in defining the boundaries of
 the claim. We have explained that “the mere possibility of
 different results from different measurement techniques”
 does not render a claim indefinite. Takeda Pharms. Co.
 Ltd. v. Zydus Pharms. USA Inc., 743 F.3d 1359, 1366–67
 (Fed. Cir. 2014). In ruling that a possibility of different
 results did not render the claims indefinite in Takeda, we
 distinguished an earlier case in which held a claim to a pro-
 cess for making a product indefinite because there were
 several methods for measuring a claimed process parame-
 ter and “the particular method chosen was ‘critical to dis-
 cerning whether [a product] has been produced by the
 claimed process.’” Id. at 1367 n.4 (quoting Honeywell Int’l,
 Inc. v. Int’l Trade Comm’n, 341 F.3d 1332, 1340 (Fed. Cir.
 2003)). In Teva, the claim included a specific measurement
 of a copolymer’s “molecular weight” and the specification
 did not indicate which of three known measurement meth-
 ods used was used (Mp, Mw, or Mn) to determine the claimed
 molecular weight. Teva Pharms. USA, Inc. v. Sandoz, Inc.,
 789 F.3d 1335, 1345 (Fed. Cir. 2015). Because it was un-
 clear which measurement to use for the claimed molecular
Case: 20-1212     Document: 53     Page: 8    Filed: 12/31/2020




8       BALL METAL BEVERAGE CONTAINER     v. CROWN PACKAGING
                                                  TECHNOLOGY


 weight and those different measurements would yield dif-
 ferent results, the claim “failed to inform with reasonable
 certainty those skilled in the art about the scope of the in-
 vention.” Id. Similarly, in Dow, we concluded that the
 claims were indefinite where there were multiple methods
 of measuring a claimed parameter “leading to different re-
 sults without guidance in the patent or the prosecution his-
 tory as to which method should be used.” Dow Chem. Co.
 v. Nova Chems. Corp. (Can.), 803 F.3d 620, 634 (Fed. Cir.
 2015) (emphasis added); see also Pacific Coast Bldg Prods.,
 Inc. v. CertainTeed Gypsum, Inc., 816 F. App’x 454, 460
 (Fed. Cir. 2020) (affirming indefiniteness ruling where ev-
 idence demonstrated the existence of “at least two methods
 of converting the measurement between board thicknesses
 that produce significantly differing results”). Consistent
 with the purpose of the definiteness requirement, differ-
 ences in measurement methods must matter for determin-
 ing whether or not a claim limitation is met by those who
 might realistically be practicing the other claim limita-
 tions. Under our case law, then, a claim may be invalid as
 indefinite when (1) different known methods exist for cal-
 culating a claimed parameter, (2) nothing in the record
 suggests using one method in particular, and (3) applica-
 tion of the different methods result in materially different
 outcomes for the claim’s scope such that a product or
 method may infringe the claim under one method but not
 infringe when employing another method. Such a claim
 lacks the required degree of precision “to afford clear notice
 of what is claimed, thereby apprising the public of what is
 still open to them.” Nautilus, 572 U.S. at 909 (quoting
 Markman v. Westview Instruments, Inc., 517 U.S. 370, 373
 (1996) (internal quotation marks omitted)).
     Ball Metal relies on Amgen Inc. v. Hoechst Roussel,
 Inc., 314 F.3d 1313 (Fed. Cir. 2003), to support its argu-
 ment that Crown’s claims are indefinite simply due to the
 lack of clarity in the patent or record as to which of the
 methods should be used to identify the second point on a
Case: 20-1212    Document: 53     Page: 9    Filed: 12/31/2020




 BALL METAL BEVERAGE CONTAINER    v. CROWN PACKAGING       9
 TECHNOLOGY


 can end. Appellee’s Br. 32–33. We disagree with this read-
 ing of Amgen. In Amgen, the claimed glycoprotein had
 “glycosylation which differs from that of human urinary
 erythropoietin [uEPO].” Amgen, 314 F.3d at 1340. In other
 words, “one must know what the glycosylation of uEPO is
 with certainty before one can determine whether the
 claimed glyocoprotein has a glycosylation different from
 that of uEPO.” Id. at 1341. The key pivotal defect with the
 claims was that, while the claim language “presupposes
 that the glycosylation of [uEPO] is a fixed, identifiable
 marker,” the evidence established uEPO produced variable
 glycosylation patterns. Id. Because the claimed standard
 for comparison was actually a variable, a skilled artisan
 would be unable to reliably determine whether the glyco-
 sylation of a particular glycoprotein differed from that of
 uEPO. Id. Although we noted that multiple techniques
 existed for detecting the differences in glycosylation be-
 tween two glycoproteins, that observation was not the de-
 cisive factor in affirming the indefiniteness ruling. Amgen
 thus is not inconsistent with our understanding of Teva
 and Dow, discussed above.
      The relevant portion of claim 13, which provides the
 context for dependent claim 14, states “a line extending be-
 tween said first and second points being inclined to an axis
 perpendicular to said central panel at an angle of between
 30º and 60º.” ’826 patent at claim 13. The relevant inquiry
 is therefore whether the different methodologies used to
 identify the second point yield materially different angle
 ranges because the purpose of the claimed second point is
 simply for defining the angle, and it is ultimately the
 claimed angle range, not the location of the second point
 itself that matters for determining the scope of the claim
 and whether an accused product infringes it. For example,
 if the evidence established that any conceivable choice of a
 second point through the different methodologies used by
 Mr. Higham would always lead to an angle that was within
 30º to 60º for any operational can end, then whether
Case: 20-1212      Document: 53   Page: 10    Filed: 12/31/2020




 10     BALL METAL BEVERAGE CONTAINER    v. CROWN PACKAGING
                                                 TECHNOLOGY


 different methods yield different second point locations
 would be immaterial to understanding the scope of claim 1
 of the ’826 patent. On the other hand, if one of the methods
 for identifying the second point resulted in an angle outside
 of the claimed range, then that would be a materially dif-
 ference, for the selection of a particular method would alter
 the result of the infringement inquiry. In that scenario, the
 lack of clarity as to which method to choose to identify the
 second point would have a material impact on the scope of
 the claim, rendering it indefinite.
      The district court’s opinion states “[b]ecause all as-
 serted claims require measuring the angle, from vertical,
 of a hypothetical line that connects two points, one of which
 is a second point/transition, and because the methods do
 not always produce the same results, the method chosen
 for locating the second point/transition could affect
 whether or not a given product infringes the claims.” J.A.
 33 (internal quotation marks omitted). This analysis is in-
 complete, however, because it does not establish in any
 meaningful way what material difference in angle range
 outcome, if any, exists among Mr. Higham’s different meth-
 odologies. We therefore must vacate the district court’s de-
 cision. We emphasize that on remand the district court
 should review Mr. Higham’s methodologies and analyze
 whether the methods lead to materially different results
 for the angle.
                         CONCLUSION
      We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 vacate the district court’s grant of summary judgment and
 remand for further proceedings consistent with this opin-
 ion.
                  VACATED AND REMANDED
                            COSTS
      No costs.